Citation Nr: 1224080	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected left hip trochanteric bursitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty for training from March to July 1999.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted the Veteran's September 2004 claim for service connection for left hip bursitis and evaluated the claim as 10 percent disabling effective September 24, 2004, the date the Veteran's claim was received by VA.  The Veteran disagreed with the evaluation and perfected an appeal.  


FINDINGS OF FACT

The Veteran's left hip bursitis is manifested by extreme tenderness of the trochanteric bursae upon palpation, guarding of movement, pain, flexion at its worst to 90 degrees; extension at its worst to 20 degrees with pain at 10 degrees; abduction at its worst to 20 degrees with pain throughout the range of motion; adduction to 20 degrees at its worst with pain throughout the range of motion; internal rotation at its worst to 30 degrees with pain from 20 degrees; external rotation at its worst to 40 degrees with pain throughout the range of motion; the ability to cross the left leg over the right leg and the ability to point toes in excess of 15 degrees.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected left hip bursitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5253 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that her service-connected left hip bursitis is worse than VA has evaluated at 10 percent disability and she seeks a higher disability rating.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran's claim arises from her disagreement with an initial disability rating.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board observes that the Veteran has not contended, nor does the record indicate, that her claim has been prejudiced by a lack of notice.  See Goodwin supra at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].

Regarding the duty to assist, VA treatment records pertaining to the Veteran and private medical records that were identified by the Veteran have been associated with the Veteran's VA claims folder.  The Veteran also received VA medical examinations of her service-connected left hip bursitis disability in January 2005, June 2008 and June 2010.  As discussed in detail below, the Board finds that the examinations are adequate and provide sufficient information for the Board to make a decision regarding the nature and degree of the Veteran's claimed hip disability.

While there is a document that has not been translated from Spanish to English, this document is not pertinent to the issue on appeal as it concerns the dependency status of her parents.  See July 2002 statement of dependency of parent(s).  Accordingly, there is no prejudice to the appellant in not having this document translated.

For the above reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  

The Veteran seeks an initial disability rating in excess of 10 percent for her service-connected left hip bursitis.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The RO rated the Veteran's service-connected left hip bursitis under 38 C.F.R. § 4.71a Diagnostic Codes 5019 [Bursitis] and 5253 [Thigh, impairment of].  Medical records in the Veteran's VA claims folder show that the Veteran was diagnosed with left hip trochanteric bursitis in a February 2003 VA examination.  That diagnosis was confirmed in VA examinations in 2005, 2008 and 2010.    

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5019 provides that bursitis is "rated on limitation of motion of the affected parts, as arthritis, degenerative."  Diagnostic Code 5003 [Arthritis, degenerative] provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion.  In this case, however, there is no x-ray or other radiographic evidence of arthritis manifested by the Veteran's service-connected left hip.  When the rating of a specific joint is noncompensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In this case, the Veteran is currently assigned a 10 percent evaluation pursuant to Diagnostic Code 5253 which pertains to thigh impairment due to limitation of motion.  

Hip disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Diagnostic Code 5250 provides disability ratings for ankylosis of the hip.  In this case, there is no evidence of ankylosis; the June 2008 and June 2010 examiners both specifically noted no ankylosis was present.  Thus, Diagnostic Code 5250 is not for application.  

Diagnostic Code 5251 provides a 10 percent disability rating when a veteran has extension of the thigh limited to 5 degrees.  In this case, the Veteran already is assigned a 10 percent evaluation based on limitation of motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Moreover, the medical reports dated February 2003, January 2005, June 2008 and June 2010 all show the Veteran is able to extend well beyond 5 degrees.  In January 2005, pain was shown beginning at 10 degrees and in June 2008, she had additional pain on repetition but was not additionally limited by weakness, fatigue, lack of endurance or incoordination.  In addition, the June 2010 examination report indicates that no additional limitation was shown on repetitive use.  As extension limited to 5 degrees to include due to factors such as pain, weakness, fatigue, lack of endurance or incoordination is not shown, to include on repetitive use, a 10 percent evaluation is not warranted pursuant to Code 5251.

Diagnostic Code 5252 provides for disability ratings for limitation of flexion of the thigh, with 10 percent disability being provided with flexion limited to 45 degrees, a 20 percent evaluation for flexion limited to 30 degrees, a 30 percent evaluation for limitation of flexion to 20 degrees, and a 40 percent evaluation for flexion limited to 10 degrees.  Again, the medical reports dated February 2003, January 2005, June 2008 and June 2010 all show the Veteran is able to flex her left hip well beyond 45 degrees.  Pursuant to 38 C.F.R. § 4.71, Plate II, normal hip flexion is to 125 degrees.  On examination, she had flexion to 120 degrees in February 2003; flexion to 100 degrees in January 2005, with pain beginning at 90 degrees; flexion to 90 degrees in June 2008 with pain beginning at 90 degrees; and flexion to 120 degrees in June 2010 with no additional limitation of motion on repetitive use.  Thus, a higher rating pursuant to Diagnostic Code 5252 is not warranted even taking into consideration factors such as pain, weakness, incoordination, and excess fatigability on use.  As flexion was not limited to more than 90 degrees, a compensable, or higher, rating is not warranted under these criteria.  

Diagnostic Code 5254 provides for evidence of a flail joint of the hip.  The medical reports dated January 2005, June 2008 and June 2010 all report that there is no instability of the Veteran's service-connected left hip joint and no examiner has diagnosed the Veteran with a left hip "flail joint."  Thus, Diagnostic Code 5254 is not for application.  Finally, Diagnostic Code 5255 provides disability for impairment of the femur.  In this case, the medical evidence of record does not show that the Veteran's left hip disability involves impairment of the femur, and the Veteran has not contended that her hip disability involves impairment of the femur.  Thus, Diagnostic Code 5255 is not for application.

After review of all the medical evidence, the Board finds that Diagnostic Code 5253 [thigh, impairment of] is the most appropriate diagnostic code for application in this case because the medical evidence shows limitation of motion of the thigh, including limited abduction.  As noted above, the Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  

Diagnostic Code 5253 provides a 10 percent disability rating for limitation of rotation shown by inability to toe-out more than 15 degrees; a 10 percent disability for limitation of adduction shown by inability to cross legs; and, a schedular maximum disability rating of 20 percent with evidence of abduction lost beyond 10 degrees.  

A February 2003 VA examination reports that the Veteran complained of a constant burning sensation and increased pain over her left hip.  The examiner reviewed the Veteran's VA claims folder and examined the Veteran.  The Veteran reported that she must use a cane to walk and that she occasionally used a shower chair to sit down while bathing.  The ranges of motion of the Veteran's left hip were flexion to 120 degrees, extension to 30 degrees, abduction to 35 degrees, rotation to 30 degrees and external rotation to 50 degrees.  The examiner noted that the Veteran's left hip muscle strength was normal, but that "all resistance on left lower extremity is felt at left lateral hip," and the examiner reported that pain was noted on palpation, internal rotation and abduction.  The Veteran's gait was described as antalgic and the examiner noted that she put more weight on her right lower extremity than her left.  No ankylosis and no leg length discrepancy were reported and the examiner stated that there was "no radiographic evidence of osseous, articular or soft tissue abnormalities."  The examiner diagnosed the Veteran with left hip trochanteric bursitis and opined that the hip disorder was not secondary to the Veteran's service-connected "back pain, bulging disc, clinical L5 radiculopathy or right hip stress fracture."

A January 2005 VA examiner reported that the Veteran complained of weekly flare-ups of pain of 3-to4-hour duration, stiffness, fatigability and lack of endurance and that the flare-ups resulted in limitation of ambulation and affected her ability to drive and stand for long periods.  She reported that she used a cane due to pain and had problems sitting, standing or on ambulation.  On physical examination, the examiner noted that no edema of the left hip was observed and also that there was no abnormal shoe wear to indicate abnormal weight bearing,  The ranges of motion were recorded as flexion from 0-to-100 degrees with pain at 90 degrees; extension of 0-to-20 degrees with pain at 10 degrees; adduction of 0-to-20 degrees with pain through the full range of reported motion; abduction of 0-to-20 degrees with pain through the full range of reported motion; external rotation of 0-to-40 degrees with pain through the full range of reported motion; and internal rotation of 0-to-30 degrees with pain from 20 degrees.  The examiner reported with respect to additional limitations on repetitive use or on flare-ups that she had exquisite tenderness on palpation of the left hip at the trochanteric area.  She also had tenderness at the ischial seat area.  She was unable to squat due to excruciating pain in her left hip and had reduced muscle strength of 3/5 in the hip adductors and abductors.  While the examiner did not have the claims folder available for review, this does not render the examination inadequate as a physical examination was performed and sufficient information addressing the rating criteria was provided.  

August 2005 treatment reports indicate the Veteran complained of left hip pain and that the Veteran's muscle strength was "5/5 bilateral lower extremities" except for left iliopsoas and quadriceps muscles which were reported to be "4/5." 

A June 2008 VA examiner did not have the Veteran's VA claims folder to review; nevertheless the examiner's findings are probative because they were based on a physical examination of the Veteran and as sufficient information was provided with respect to the rating criteria.  The June 2008 examiner reported that the Veteran felt that her left hip pain was worse than in January 2005.  The examiner noted that the Veteran used a cane and noted that she complained that as a school principal, her left hip disability made it difficult for her to walk around the school.  The Veteran stated that during a flare-up, she experienced decreased ambulation secondary to hip pain. 

The examiner noted ranges of motion of flexion of 90 degrees; extension of 30 degrees; abduction of 35 degrees; internal rotation of 35 degrees; and, external rotation of 50 degrees.  The examiner noted that the Veteran had painful flexion at 90 degrees and internal rotation at 35 degrees.  Range of motion was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  On repetitive motion, the functional limitation was additional pain on flexion from 90 to 125 degrees, on abduction from 35 to 45 degrees, on internal rotation from 35 to 40 degrees and on external rotation from 50 to 60 degrees.  The examiner noted no instability or unusual shoe wear but did note tenderness of the left hip on palpation.  Finally, the examiner reported there was a normal x-ray of the left hip.

The June 2010 VA examiner reported that the Veteran complained that when her left hip had a weekly flare-up, she could not complete household tasks and it affected her ability to do her job.  The Veteran felt that she was unable to stand during a flare-up of her hip and otherwise was able to stand 15-to-30 minutes, able to walk about 1/4 of a mile, and always used a cane.  The Veteran did not report having a hip deformity, instability, stiffness or incoordination, but did report muscle weakness and decreased speed of the joint.  The examiner noted an antalgic gait, tenderness, pain at rest and guarding of movement as well as abnormal movement.  No arthritis was reported and no ankylosis was shown.

The examiner did not have access to the Veteran's VA claims folder, however, a physical examination was provided and sufficient information was provided so the Board can render an informed determination.  Accordingly, the examination was adequate.  The examiner reported that the Veteran had flexion of 0-to-120 degrees; and extension of 0-to-30 degrees; abduction of 0-to-30 degrees.  All ranges of motion resulted in objective evidence of pain following repetitive motion, but no additional limitations of range of motion after repetitive motion.  The examiner reported that the Veteran "can cross left leg over right," and that the Veteran could point her toes greater than 15 degrees outward.  The examiner also reported that the Veteran had extreme pain upon palpation of the left bursae.  

The Veteran reported that she was employed full-time and had lost 3 weeks from her work over a 12 month period due to left hip pain.  The examiner characterized the left hip pain as having significant effects on her occupation as it caused decreased mobility, problems with lifting and carrying, pain and decreased strength of her lower extremity.  

Other medical evidence includes a July 2008 MRI of the pelvis that showed a "trace of left sided joint effusion."  An October bone marrow assessment did not indicate anything regarding the left hip joint.  November 2010 treatment notes report that the Veteran complained of left leg weakness and left leg radiating pain.  Finally, a December 2010 neurological consult report states that the Veteran had a normal gait and noted normal motor nerve responses in the left lower extremity.

The Board notes at this point that the January 2005, June 2008 and June 2010 VA examiners each indicated that they did not review the Veteran's VA claims folder.  The Board finds that the lack of such access to the Veteran's VA claims folder does not render the examinations insufficient for purposes of determining whether a higher disability rating is appropriate.  The examiners' reports detail the nature and extent of the Veteran's service-connected disability and included the complaints of the Veteran regarding her service-connected left hip.  Such evidence provides the Board with the evidence necessary to determine the appropriate rating given the appropriate rating criteria.  For that reason, the Board finds that the VA examinations are sufficient.

As noted above, in order to have a higher 20 percent disability rating under the criteria of Diagnostic Code 5243, the evidence must show limitation of abduction lost beyond 10 degrees.  In this case, the evidence shows that the Veteran's measured abduction in February 2003 was 0-to-35 degrees, in January 2005 it was 0-to-20 degrees with pain throughout the measured motion, in June 2008 it was 0-to-35 degrees with pain limiting further motion, and 0-to-30 degrees of motion in June 2010 with objective evidence of pain following repetitive motion.   In each report, the range of abduction exceeded the 10 degrees required for a higher 20 degree disability rating.  The Board notes that during the entire period of her pending claim, the Veteran has been rated as 10 percent disabled for her left hip.  As discussed above, at no point during the pendency of the claim has the evidence supported a finding for a higher 20 percent disability rating as motion on abduction is not lost beyond 10 degrees.  For those reasons, the Board finds that the Veteran's claim for an initial disability rating in excess of 10 percent for service-connected left hip bursitis is not warranted, and further finds that staged ratings are not appropriate.

The Board has considered whether an increased disability rating is warranted for the Veteran's left hip disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran reports that she has stiffness, fatigability, muscle weakness and lack of endurance as well as weekly flare-ups of pain, which result in limitation of ambulation and affect her ability to drive and stand for long periods.  In June 2010, she reported that during a weekly flare-up she was unable to stand and always used a cane.  Each VA examiner found that there was no additional loss of joint motion or joint function due to pain, fatigue, weakness or lack of endurance following repetitive use, however, each also found that the Veteran's motion was limited by pain.  Indeed, the Board took into account the ranges of motion that were reported to be limited by pain when applying the schedular criteria for the Veteran's left hip disability.  The Board recognizes that the record indicates that the Veteran stated that she consistently uses a cane and complains that long walks aggravate her painful left hip.  While her reported symptoms are found to be credible, competent and probative, in light of the evidence as a whole a higher rating is not warranted.  The evidence shows that she has limitation of motion, including due to pain, however, at no time has flexion been limited to 30 degrees or more, nor is limitation of abduction with motion lost beyond 10 degrees shown.  Therefore, an increased evaluation pursuant to Diagnostic Code 5252 is not warranted.  The Veteran's reports of increased pain on flare-ups have been considered, however, there was no additional loss of range of motion on repetitive use shown upon examination.  This is highly probative evidence against the claim as the examiners specifically assessed the effects of pain and other factors on the Veteran's motion.  The Veteran's statements support the currently assigned 10 percent evaluation, however, a higher rating is not warranted as greater limitation of motion is not shown.  Thus, assignment of additional disability based on DeLuca factors is not warranted.

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
The assignment of a 10 percent disability for left hip pain recognizes that there is commensurate industrial impairment and contemplates the signs, symptoms, and limitations reported by the Veteran, to include limitation of motion of the thigh.  The schedular criteria contemplate limitation of motion of the thigh and the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  Accordingly, referral for consideration for an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected left hip trochanteric bursitis is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


